DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5-14,16 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 14, the recitation “a straight portion and an angled portion, the straight portion being normal to the flow of exhaust gases such that the angled portion is oblique to the flow of exhaust gases” is considered new matter. The originally filed disclosure makes no mention of the direction of gas flow with respect to the tubes.  The cited paragraphs and Figures (¶24-25 and Fig. 1) also do not show this relationship. 
Claims 2-3,5-13, 16 and 24-27 depend from the claims above and thus are rejected accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083) and Briesch (US5473898), hereinafter Briesch’898.
Regarding claim 1, Schroeder teaches a heat exchanging system (Fig. 1-4) comprising: a duct (duct 2) configured to receive and convey a flow of exhaust gases; a tube (tubes 6) extending across the duct, the tube in fluid communication with a fluid source (see arrow denoted fluid source into banks of heat exchangers A), the tube comprising: a center tube (core 
Schroeder is silent to the center tube comprising steel and a thermal conductivity of the multiple disks is higher than a thermal conductivity of the center tube.  
Enomoto teaches (Fig. 1) the center tube (51) comprising steel (steel - ¶[0016]) and a thermal conductivity of the multiple disks (52) is higher than a thermal conductivity of the center tube (fin…higher thermal conductivity than the heat receiving tube - ¶[0017], specifically SUS430 or SUS410), in order to obtain good heat exchange efficiency while prevent corrosion (¶[0018]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the steel tube and higher thermal conductivity of the multiple disks of Enomoto, in order to obtain good heat exchange efficiency while prevent corrosion (¶[0018]).

Briesch’898 teaches the tube comprising a straight portion and an angled portion, the straight portion being normal to the flow of exhaust gases such that the angled portion is oblique to the flow of exhaust gases (see straight and angled portions of evaporator 14 (Fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the straight and angled evaporator tubes of Briesch’898, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such a tube would provide a suitable evaporator tube in an HRSG.
Regarding claim 2, Schroeder teaches the limitations of claim 1, and Schroeder further teaches at least one fin segment (see segment of 36 fingers – 24) disposed in each disk of the multiple disks.  
Regarding claim 6, Schroeder teaches the limitations of claim 1, and Enomoto further teaches  the center tube is at least partially composed of austenitic stainless (tube…is made of corrosion resistant austenitic stainless steel - ¶[0017]). 
Regarding claim 11, Schroeder teaches the limitations of claim 2, and Schroeder doesn’t teach the at least one fin segment comprises a fin height of between about 8 mm and about 16 mm, however, Schroeder teaches wherein the outer diameter of the tube is  1.25-3 inches and the outer diameter of the fin is 1.75-4.5, and thus teaches an overlapping range of 0-41.2 mm, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 12, Schroeder teaches the limitations of claim 2, and Schroeder further teaches the at least one fin segment comprises between about 12 fin segments and about 100 fin segments (see segment of 36 fingers – 24).  
Regarding claim 13, Schroeder teaches the limitations of claim 1, and Schroeder further teaches a tube outer diameter of the center tube is between 1.25-3 inches (Page 3, lines 25-30), overlapping the claimed range of 1-2.5 inches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (5473898), and in further view of Hwang (KR20120018533A). 
Regarding claim 3, Schroeder teaches the limitations of claim 1 and Schroder does not teach the multiple disks are bonded to the center tube via a high-frequency welding process, in order to provide a high strength bonding of the fin to the tube. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the welded joint of Hwang, in order to provide a high strength bonding of the fin to the tube (¶[0001]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (5473898), and in further view of ASM international (“ARMCO 434” & “ARMCO 430,” Alloy Digest), hereinafter ASM. 
Regarding claim 5, Schroeder as modified teaches the limitations of claim 1, and Schroeder as modified further teaches the multiple disks may be Type 430 steel (¶[0017] – Enomoto), however, fails to teach wherein the disk is partially composed of molybdenum. 
ASM teaches wherein Type 434 steel is a modification of type 430 steel (see paragraph under ARMCO 434 “General Characteristics”), which includes molybdenum to increase corrosion resistance, while maintaining similar properties to 430 (see similar properties thereof). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include wherein the disk is at least partially composed of molybdenum, in order to increase the corrosion resistance thereof, as taught by ASM.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083) Briesch (5473898), and in further view of Bruendermann (WO00250489).
Regarding claim 7, Schroeder teaches the limitations of claim 1, and Schroeder does not
teach wherein the tube comprises between about 80 and about 450 disks per meter of tube
length.
Bruendermann teaches 280 disks (Page 4, lines 147-152) per meter of tube length, in
order to provide the desired surface area of fins per meter (Page 4, lines 147-152).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Schroeder to include 280 disks
per meter of tube length (Page 4, lines 147-152), in order to provide the desired surface area of
fins per meter (Page 4, lines 147-152).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (5473898), and in further view of Legrand (FR1546808).
Regarding claims 8-9, Schroeder teaches the limitations of claim 7, and Schroeder does
not teach each disk of the multiple disks includes at least one fin segment; and wherein the at
least one fin segment of a first disk of the multiple disks is circumferentially aligned with the at
least one fin segment of at least one adjacent second disk or wherein each disk of the multiple
disks wraps around the center tube and includes a plurality of fins; and wherein the plurality of
fins of a first disk of the multiple disks is circumferentially offset from the plurality of fins of at
least one adjacent second disk in a spiral configuration.

least one fin segment; and wherein the at least one fin segment of a first disk of the multiple
disks is circumferentially aligned (via transverse channel 24 through fins 2; Fig. 1 & 5) with the
at least one fin segment of at least one adjacent second disk or wherein each disk of the
multiple disks wraps around the center tube and includes a plurality of fins; and wherein the
plurality of fins of a first disk of the multiple disks is circumferentially offset (see helical channel
24 through fins 2; Fig. 1 & 5) from the plurality of fins of at least one adjacent second disk in a
spiral configuration, in order to ensure circulation of the fluid around the heat exchange tubes
(Page 2, lines 66-71).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Schroeder to include the aligned
and/or offset fins of Legrand, in order to ensure circulation of the fluid around the heat
exchange tubes (Page 2, lines 66-71).
Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (5473898), and in further view of Abe (JP2017015359). 
Regarding claims 10 and 24, Schroeder teaches the limitations of claim 1, and Schroeder does not teach each disk in the multiple disks comprises a thickness of about 1 m and a ratio between the longitudinal gap and a fin thickness is between about 1 and about 10.
Abe teaches each disk in the multiple disks comprises a thickness of about 1 mm (wall thickness is 1 [mm]- ¶[0020]) a ratio between the longitudinal gap and a fin thickness is between about 1 mm and about 10 mm (1-8, calculated from wall thickness subtracted from 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Schroeder to include fin thickness and spacing of Abe, in order to provide a fin of compact size and high heat transfer efficiency (¶[0020]).
Claims 14 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (US5473898), and in further view of Briesch (US5564269).
Regarding claim 14, Schroeder teaches a heat recovery steam generator (Fig. 1-4) comprising: a turbine exhaust portion (see inlet of duct 2, upstream of heat exchangers A) for receiving a flow of exhaust gases from a gas turbine (this is a statement of intended use); a superheater section, an evaporator section, and an economizer section (see three heat exchangers A) each disposed downstream from turbine exhaust portion and upstream from an exhaust port (see end of duct 2); a plurality of tubes (tubes 6 of heat exchangers A) extending across at least one of the superheater section, the evaporator section, or the economizer section of the HRSG (“each heat exchanger A” – Page 2, lines 12-20), the plurality of tubes in fluid communication with a fluid source (see arrow denoted fluid source into banks of heat exchangers A), wherein at least one tube in the plurality of tubes comprises: a center tube (core 20) comprising a metal material (Page 3, lines 15-20), the center tube being hollow such that a fluid from the fluid source flows through the center tube; a plurality of disks (fins 22 & “individual disks” – Page 3, lines 8-10)  disposed around the center tube, the plurality of disks 
Schroeder is silent to the center tube comprising steel and a thermal conductivity of the multiple disks is higher than a thermal conductivity of the center tube.  
Enomoto teaches (Fig. 1) the center tube (51) comprising steel (steel - ¶[0016]) and a thermal conductivity of the multiple disks (52) is higher than a thermal conductivity of the center tube (fin…higher thermal conductivity than the heat receiving tube - ¶[0017], in order to obtain good heat exchange efficiency while prevent corrosion (¶[0018]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the steel tube and higher thermal conductivity of the multiple disks of Enomoto, in order to obtain good heat exchange efficiency while prevent corrosion (¶[0018]).
Schroeder does not teach the tube comprising a straight portion and an angled portion, the straight portion being normal to the flow of exhaust gases such that the angled portion is oblique to the flow of exhaust gases.
Briesch’898 teaches the tube comprising a straight portion and an angled portion, the straight portion being normal to the flow of exhaust gases such that the angled portion is oblique to the flow of exhaust gases (see straight and angled portions of evaporator 14 (Fig. 1).  

Schroeder is silent to an exhaust stack through which the flow of exhaust gases may exit the HRSG.
Briesch teaches an exhaust stack (exhaust stack 23; Fig. 1) through which the flow of exhaust gases may exit the HRSG, in order to vent the exhaust gas to the atmosphere (Col. 4, lnies 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the exhaust stack of Briesch, in order to vent the exhaust gas to the atmosphere (Col. 4, lnies 50-55).
Regarding claim 26, Schroeder teaches the limitations of claim 14, and Schroder further teaches the plurality of tubes comprises a first plurality of tubes extending across the economizer section, a second plurality of tubes extending across the evaporator section, and a third plurality of tubes extending across the superheater section (see three heat exchangers A). 
 Regarding claim 27, Schroeder teaches the limitations of claim 26, and Schroder does not teach the first plurality of tubes and the third plurality of tubes is in fluid communication with the second plurality of tubes via a drum.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the tubes and drum configuration of Briesch’898, in order to provide superheated steam to the steam turbine for power production (Col. 4, lines 0-15).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (US5473898), and in further view of Briesch (US5564269), Hwang (KR20120018533A), and Abe (JP2017015359). 
Regarding claim 16, Schroeder teaches the limitations of claim 14, and Schroeder further teaches between 12 and 100 fin segments (see segment of 36 fingers – 24) are disposed in each disk of the plurality of disks, wherein a tube outer diameter of the center tube is between about 1 inch and about 2.5 inches.  Enomoto further teaches  the center tube is at least partially composed of austenitic stainless (tube…is made of corrosion resistant austenitic stainless steel - ¶[0017]).
Schroeder doesn’t teach the at least one fin segment comprises a fin height of between about 8 mm and about 16 mm, however, Schroeder teaches wherein the outer diameter of the tube is  1.25-3 inches and the outer diameter of the fin is 1.75-4.5, and thus teaches an overlapping range of 0-41.2 mm, calculated from multiplying a conversion factor (25.4 mm/in) by (outer diameter – inner diameter)/2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion 
Schroeder further teaches a tube outer diameter of the center tube is between 1.25-3 inches (Page 3, lines 25-30), overlapping the claimed range of 1-2.5 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Schroeder does not teach the multiple disks are bonded to the center tube via a high-frequency welding process, in order to provide a high strength bonding of the fin to the tube. 
Hwang teaches the multiple disks are bonded to the center tube via a high-frequency welding process (finned tube, welding - ¶[0001]), in order to provide a high strength bonding of the fin to the tube (¶[0001]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the welded joint of Hwang, in order to provide a high strength bonding of the fin to the tube (¶[0001]).
	Hwang also teaches a ferritic steel fin suitable for a heat exchanger fin may be partially at least partially composed of copper (see composition Table 1).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroeder to include the fin material of Hwang partially composed of copper of Hwang, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results 
Schroeder does not teach each disk in the multiple disks comprises a thickness of about 1 mm and a ratio between the longitudinal gap and a fin thickness is between about 1 mm and about 10 mm.
Abe teaches each disk in the multiple disks comprises a thickness of about 1 mm (wall thickness is 1 [mm]- ¶[0020]) a ratio between the longitudinal gap and a fin thickness is between about 1 mm and about 10 mm (1-8, calculated from wall thickness subtracted from pitch, given as 2-9 mm ¶[0020]), in order to provide a fin of compact size and high heat transfer efficiency (¶[0020]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Schroeder to include fin thickness and spacing of Abe, in order to provide a fin of compact size and high heat transfer efficiency (¶[0020]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (WO2007097856) in view of Enomoto (JPH11183083), Briesch (US5473898), and Vetterick (US5461853). 
	Regarding claim 25, Schroeder teaches the limitations of claim 1, and Schroeder is silent to a duct burner disposed within the duct, wherein the tube extends across the duct downstream of the duct burner.

Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Schroeder to include the burner of Vetterick, in order to reduces NOx formation in the HRSG boiler (Col. 1, lines 0-15).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763